 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL R. SPENCER,                               No. 2:20-cv-01266-TLN-AC
12                      Plaintiff,
13           v.                                        ORDER
14    ROBERT F. SINCLAIR, et al.,
15                      Defendants.
16

17

18          Plaintiff proceeds in this action pro se. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On March 22, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No 58.) Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 63.)

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The findings and recommendations filed March 22, 2021, are ADOPTED IN FULL;

28   and
                                                      1
 1        2. Plaintiff’s motion (ECF No. 56) is DENIED.
 2   DATED: May 3, 2021
 3

 4
                                                     Troy L. Nunley
 5                                                   United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
